Title: To John Adams from Edmund Jenings, 21 March 1781
From: Jenings, Edmund
To: Adams, John



Sir
Brussels March 21. 1781

The Capture of St. Eustache, which was to be expected, and the immense Acquisition of Property in the Ships taken will surely rouse the antient Spirit of the Dutch, which was always greatest in Times of the greatest Calamity. Or will this Misfortune be wickedly turned against the Friends of the Independance of the States? I am anxious to hear how this News will be recievd in Holland. Your Excellency Observes, that the Inhabitants of St. Eustache were lulled into Se­curity by the reports of Captn. Byland. His Instructions surely must have been very particular to have made Him act in that manner. Your Excellency sees too the Malicious pleasure, that Rodney takes in finding the blow will be most felt by Amsterdam. The internal and external Ennemies of Holland act wonderfully in Concert. The blow is certainly a great one, and will be felt by the French and Americans too, but it will be felt by the English likewise, who had a considerable Property in the Island and Ships. It ought surely rouse the Dutch and all Powers to the Utmost. I know not the State of the Preparations where you are, but if the Dutch had ten ships of the Line ready, they ought to be sent to the Downs, which they would soon clear of the Ennemy. They might then lay a fortnight at the Mouth of the Thames, and wait until they are joined by 10 Ships more, and sail together through the Channel and join the Ships at Brest, and thereby make a considerable Squadron to wait the return of the English fleet from Gibraltar. Should the English meet with the Spanyards they may be beat, the Ships will certainly be much shattered, and thereby become an Easy prey to a fresh force at the mouth of the Channel.
How, Sir, will Russia Act on this Event? Will not the Empress take a decided Part? When She insists, that the Independancy should be the basis of Her Mediation, She seems to have laid the foundation of the Conduct now to be held, if it cannot be had by her mediation, it ought to be so be her Acting publickly and Hostilely. The Times require that the insultd Powers should have one Object or Else they will continue to Act without Vigor and without concert. So long as they do so, England is warranted in her pursuit of what otherwise appears a mad and desperate Game. She sees, that the great force against Her is not used with Spirit and Judgment. She sees that Each State in Enmity to Her has private and different Views; and therefore the formidable Combination may be baffled and defeated, but if it would have the same one Object in View, An Object which will assure to all, what all wish to Attain, the Independancy of America, it would have a sure and certain rule for the Directions of its Operations. Until that is done, England will persist and may triumph Altho to her Ruin.
It is plain, Holland must submit or Else Act with Vigor, and what an opportunity has She at this moment of making a decisive Stroke, if she was prepared and had not a Mill Stone about Her neck! The whole of the English force is supposed to have left the Kingdom, and thereby Her Coasts are exposed to depredations and Attacks. Should the English Fleet be beat by the Spanish or french Squadrons, England must be ruined at Home whilst She rejoices at her foreign Successes, but she depends on her secret Friends, which embarrass the operations of the Dutch. The taking of St. Eustache will I think produce some great Event one way or other. I wait with Anxiety to hear it. Will Russia Sir, amuse Herself with the Idea of a Treaty? How could She suffer Johnstones Squadron to sail evidently with the intention to Attack the Dutch in the East? Does she not see that England means not to come into the Terms proposed? I wish the United States had a Man in a public Character at Petersburgh, Could not Mr. Dana do much good there? His manner and his Knowledge would draw the Attention of that Court. The Conduct of England is such, as to alarm all and promises a fair reception to any one Acting for the general Interest of Europe. Why should not the Northern Powers adopt at least and at last my favorite Idea, and lay an Embargo on all English Ships now in the Sound, and prevent others entering in. This alone would finish the War as it would have Stopped its Continuance long since. There is something in Politics beyond a Plain Mans Comprehension.

I am with the greatest Respect Sir Your Excellencys Most faithful & Obedient Humble Servt.
Edm: Jenings

